Per curiam.
This disciplinary matter is before the Court on the special master’s report and recommendation that Respondent William Wright, Jr. be disbarred for his violation of Standard 67 (disbarment or suspension by another state is a ground for disbarment or suspension in the State of Georgia). Although Wright acknowledged service of the Formal Complaint the State Bar filed against him, he failed to file an answer to the complaint and, accordingly, he is deemed to have admitted the charges as set forth in the complaint pursuant to Bar Rule 4-212 (a). Neither party sought Review Panel review of the special master’s report; therefore, they have waived their rights to file exceptions or request oral argument and Wright is subject to discipline by this Court, Bar Rule 4-217 (c).
Wright has been a member of the Georgia Bar since 1977, but currently is an inactive member as he is a resident of New Jersey, where he also was licensed to practice law. On March 17, 2000, the Supreme Court of New Jersey entered an order disbarring Wright from the practice of law in that state. By failing to answer the complaint, Wright admits that entry of the New Jersey order places him in violation of Standard 67. As aggravating factors supporting the sanction of disbarment, we note Wright’s failure to respond to disciplinary authorities; his failure to acknowledge the wrongful nature of his conduct; and his substantial experience in the practice of law. We agree with the special master that Wright violated Standard 67 and should be disbarred. Accordingly, the name of William Wright, Jr. hereby is removed from the rolls of attorneys licensed to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.